Citation Nr: 1018842	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

As the record contains diagnoses of psychiatric disorders 
other than posttraumatic stress disorder, the Board has 
restyled the claim as shown on the title page of this 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (holding that a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction that 
his mental condition, whatever it is, causes him).

The claim of service connection for a psychiatric disorder to 
include posttraumatic stress disorder is addressed in the 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDING OF FACT

Tinnitus was not affirmatively shown to have been present in 
service and current tinnitus, first documented after service, 
is unrelated to an injury or disease or event during service. 

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide. The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2007.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  



The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf. The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content and the timing of the VCAA notice, the 
document complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). And no further development is needed 
to ensure VCAA compliance.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service treatment 
records, private medical records, and VA medical records.  
The Veteran was afforded a VA examination and a VA medical 
opinion was obtained.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection. 38 U.S.C.A. § 1154(a).  As the Veteran did not 
serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do 
not apply.



Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience. Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person. 38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service personnel records show that the Veteran's 
military occupational specialty was Aircraft Environmental 
Systems Repairman.  And the Veteran served in Thailand from 
February 1968 to February 1969.

The service treatment records contain no complaint, finding, 
history, symptom, treatment, or diagnosis of tinnitus.  On 
separation examination, the Veteran denied ear trouble or 
hearing loss, and the ears were evaluated as normal and no 
ear abnormality was listed in the summary of defects and 
diagnoses. 

After service, private medical records show that on a 
cardiology consultation in March 2004 medical history 
included multiple symptoms, but not symptoms of tinnitus, and 
the ears were evaluated as unremarkable.  

VA records show that in June 2007 the Veteran complained of 
extreme tinnitus, but there was no past history of tinnitus.

On VA audiological examination in July 2007, the Veteran 
complained of tinnitus since service.  He stated that he 
worked as an aircraft mechanic during service and that he had 
no loud noise exposure after service. The VA audiologist 
stated that based on the audiometric configuration of the 
Veteran's hearing and on the Veteran's hearing, both hearing 
loss and tinnitus were due to the same causative factors.  In 
an addendum in October 2007, after a review of the Veteran's 
file, the VA audiologist expressed the opinion that it was 
less likely than not tinnitus and hearing loss began with 
noise exposure in service. .

In October 2008, in a VA otolaryngology consultation, the 
Veteran complained of tinnitus.  The VA physician noted that 
audiometric testing had shown bilateral neurosensory hearing 
loss consistent with noise exposure and advanced age.  The VA 
physician's impression was hearing loss consistent with 
acoustic trauma such as exposure to aircraft engine noise and 
tinnitus was a normal side effect of a neurosensory hearing 
deficit.

In a statement in December 2008, the Veteran stated that 
tinnitus has bothered him since he was in service, but he did 
not pay it much attention and he just dealt with it and got 
used to it. 

In a rating decision in December 2009, the RO denied the 
Veteran's claim of service connection for bilateral hearing 
loss, which the Veteran has not appealed, but he does have 
until the remainder of the one-year period, beginning 
December 8, 2009, to initiate an appeal if he so elects. 



Analysis

The Veteran seeks service connection for tinnitus, which he 
attributes to his work as an Aircraft Environmental Systems 
Repairman during service.  In a statement in May 2008, the 
Veteran stated that he spent three and half years on a flight 
line, working on aircraft and standing next to auxiliary 
power units.  He stated that he worked 8 to 12-hour days and 
5 to 6 days each week with exposure to aircraft engine noise.  
He also stated that after service he did not have any noise 
exposure that was closely comparable to his exposure aircraft 
engine noise.  

On the basis of the service treatment records alone, tinnitus 
was not affirmatively shown to have been present in service 
and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established.

Nevertheless, tinnitus is a condition under case law where 
lay observation has been found to be competent to establish 
the presence of the disability.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent).

Although the Veteran is competent to declare that he has 
tinnitus, to the extent the Veteran's statements are offered 
as a lay opinion on causation, that is, an association 
between his tinnitus and noise exposure in service, a lay 
opinion is limited to inferences which are rationally based 
on the Veteran's perception and does not require specialized 
knowledge.  See generally Federal Rules of Evidence 
(Fed.R.Evid.) 701 (opinion testimony by a lay witness is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge).



Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded); see Nieves-Rodriguez, 22 Vet. App. 295 (2008) 
(Federal Rules of Evidence for evaluating expert medical 
opinion before U.S. district courts are important, guiding 
factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.).

As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, education, training, 
or experience to offer such an opinion, his statements are 
not competent evidence on the question of causation and are 
excluded, that is, the statements are not to be consider as 
evidence in support of the claim.

Where, as here, the determinative question involves a nexus 
or causation, where a lay assertion on medical causation is 
not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

The evidence against the claim consists of the opinion of VA 
audiologist, who examined the Veteran.  The VA audiologist is 
competent to offer an opinion by virtually of education and 
training in the field of audiology.  The VA audiologist 
expressed the opinion with rationale that it was less likely 
than not that the Veteran's tinnitus was related to service, 
including noise exposure. This evidence opposes the claim.

In a VA otolaryngology consultation, the VA physician's 
impression was that tinnitus was a normal side effect of a 
neurosensory hearing deficit.    

Although the VA physician associated tinnitus with hearing 
loss, which the physician found consistent with noise 
exposure in service, service connection for hearing loss has 
been denied by the RO in a rating decision in December 2009, 
and the Veteran has not appealed the adverse determination. 

As the opinion of the VA audiologist is against the claim, 
which is the only competent evidence on the material issue of 
causation, and as the Board may consider only independent 
medical evidence to support its finding on the question of a 
medical nexus or medical causation, where a lay assertion on 
medical causation is not competent evidence, the 
preponderance of the evidence is against the claim of service 
connection for tinnitus, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for tinnitus is denied.


REMAND

On the claim of service connection for posttraumatic stress 
disorder, VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency 
unless VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile. 
38 C.F.R. § 3.159(c)(2). 

In this case, the Veteran has provided sufficient information 
on the alleged in-service noncombat stressors to warrant a 
request for relevant Federal records under the duty to 
assist.  




Accordingly, the case is REMANDED for the following action:

1. Request a complete copy of the 
Veteran's service personnel records, 
including any personnel evaluation 
reports for the period from December 
1968 to January 1969. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e). 

2.  Contact the proper federal 
custodian of United States Air Force 
records and request a search for 
documentation of the following alleged 
in-service noncombat stressors: 

a).  The unit history, morning reports, 
sick reports, or casualty reports for a 
B-66 Squadron of the 355th Tactical 
Fighter Wing and the 355th Field 
Maintenance Squadron at the Takhli 
Royal Thai Air Force Base, Thailand, 
from March 1, 1968, to April 30, 1968, 
about an incident when an airman on the 
flight line was fatally injured when he 
was sucked into a jet engine on an 
engine run-up test. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e).



b).  The unit history or casualty 
reports for a
F-105 Squadron of the 355th Tactical 
Fighter Wing, Takhli Royal Thai Air 
Force Base, Thailand, from June 1, 
1968, to July 1, 1968, about the 
fatality of a pilot, who was shot down 
in a combat mission. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran and his 
representative in accordance with 
38 C.F.R. § 3.159(e).

3.  After the completion of the 
development of the alleged in-service 
stressors, if there is credible 
supporting evidence that any alleged in-
service stressor occurred, afford the 
Veteran a VA psychiatric examination to 
determine whether the Veteran has 
posttraumatic stress disorder and, if so, 
whether it is at least as likely as not 
that the diagnosis of posttraumatic 
stress disorder is due to the in-service 
stressor. 

If there is a diagnosis other than 
posttraumatic stress disorder, the VA 
examiner is asked to express an opinion 
as to whether it is at least as likely as 
not that the psychiatric disorder is 
related to the Veteran's in-service 
experiences.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims file must be made available 
to and reviewed by the examiner.

4.  After the above development is 
completed, adjudicate the claim of 
service connection for a psychiatric 
disorder to include posttraumatic tress 
disorder.  If the benefit sought is 
denied, then furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


